DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-15 and 21, in the reply filed on 06/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/924184, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With regards to claim 2, the prior filed application does not support “UV inhibit”
With regards to claim 3, the prior filed application does not support that the two or more photonic energy emitters “use Co-Existing, Dual Light Wavelengths and/or Co-Existing, Dual Light Wavelength Photo Initiators”
With regards to claim 4, the prior filed application does not support photo-inhibit polymerization
With regards to claim 5, the prior filed application does not support a photo switchable photo initiator.
With regards to claim 6, the prior filed application does not support the specific infrared emitters claimed.
With regards to claim 7, the prior filed application does not disclose that the emitters produce a “Laser formed into a sheet”.
With regards to claim 10, the prior filed application does not support Dual Light Wavelength Photopolymerization.
With regards to claim 12, the prior filed application does not support that the emitters have multiple colors.
With regards to claim 13, the prior filed application does not support advanced neural networks.
With regards to claim 14, the prior filed application does not support the specificity of Bas Relief or Low Relief DLP.
With regards to claim 15, the prior filed application does not support “a volumetric display, 3D digital light photoactivatable dye display (3D light PAD) utilized by two or more using Photonic Energy Emitters”.
With regards to claim 21, the prior filed application does not support “uses a Volumetric Light Cube having Telecentric Illumination”.
The effective filing date of the above claims not supported by the parent disclosure will be the effective filing date of the instant application of 04/06/2021.

Specification
The amendment filed 06/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New drawings filed into the disclosure add new subject matter including the phrase “Telecentric Cube Illumination” written ambiguously above the drawings and depiction of a particular shape of what appears to be a Rubik’s cube formed as an object.
Applicant is required to cancel the new matter in the reply to this Office Action.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they introduce new matter as discussed above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 10, 13-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim recites that “at least two or more photonic energy emitters and use Co-existing, Dual Light Wavelengths and/or Co-Existing, Dual Light Wavelength Photo Initiators” rendering the claim indefinite.  It is unclear what the phrase “and use” is intended to mean with regards to the at least two or more photonic energy emitters.  Additionally the term “Co-existing, Dual Light Wavelength” is written with capital letters indicating it is a proper noun that would imply some inherent connotation.  It is unclear if applicant intends for the term to have some inherent limitations other than the plain meaning of the words.  Applicant’s specification uses the term as though it is a known process.  The claim is also then indefinite as requiring “use” of a known process with further specificity is indefinite as it is unclear as to how the known process is used and the bounds of what applicant considers to be the known process are not made clear.  Without a proper definition of what constitutes “Co-Existing Dual Light Wavelength” the scope of the claim is unclear.  
With regards to claim 4, the claim requires at least two or more emitters to “use light to Photo-Inhibit Polymerization the photonic energy curable material” rendering the claim indefinite.  The term utilizes capital letters indicating it is a proper noun that would imply some inherent connotation.  It is unclear if applicant intends for the term to have some inherent limitations other than the plain meaning of the words.  Applicant’s specification uses the term as though it is a known process.  The claim is also then indefinite as requiring “use” of a known process with further specificity is indefinite as it is unclear as to how the known process is used and the bounds of what applicant considers to be the known process are not made clear.  Without a proper definition of what constitutes “Photo-Inhibit Polymerization” the scope of the claim is unclear.   
With regards to claim 7, the claim requires energy emitters to “produce a Laser formed into a sheet” rendering the claim indefinite.  A laser is an acronym for a device that produces a particular intense beam of light.  It is unclear how the emitters are producing such a device in a sheet shape.  It is unclear if applicant intends for the emitters to produce a planer light beam as this is not recited in applicant’s specification.   
With regards to claim 10, the claim requires “the at least two or more emitters” to “include Dual Light Wavelength Polymerization” rendering the claim indefinite for multiple reasons.  First, the claim depends upon claim 1 which establishes the term “at least three photonic energy emitters” while claim 10 refers to “the at least two or more emitters” rendering the claim indefinite.  Second, the term utilizes capital letters indicating it is a proper noun that would imply some inherent connotation.  It is unclear if applicant intends for the term to have some inherent limitations other than the plain meaning of the words.  Applicant’s specification uses the term as though it is a known process.  Without a proper definition of what constitutes “Dual Light Wavelength Polymerization” the scope of the claim is unclear.   Third, photopolymerization is the process of forming a polymer from light.  The claim is defining and further specifying the emitter and not the process.  It is unclear what structure is required for an emitter of energy to “include dual light wavelength polymerization” as these are not related.  An emitter can be a particular part of the EM spectrum but it does not in and of itself emit “polymerization” which is the process the monomers are undergoing.
With regards to claim 13, the claim recites the system of claim 1 “further comprising Advanced Neural Networks” rendering the claim indefinite.  The claim amounts to a recitation of “use” of Advance Neural Networks without any specificity.  It is unclear how Advanced Neural Networks further define the structure of the device of claim 1 or how the neural networks are incorporated into the invention with no active, positive steps delimiting its practice.
With regards to claim 14, the claim recites that the system “uses a Bas Relief or Low Relief DLP Projections” without further specifying how the use of such technique is incorporated into the structure of the system.  It is unclear how the particular relief of a DLP Projection is incorporated into the system overall and no active, positive steps are provided to delimit its practice.
With regards to claim 15, the claim is grammatically unclear.  The claim recites that the system of claim 1 further comprises “a Volumetric Display, 3D digital light photoactivatable dye display (3D Light PAD) utilized by two or more using Photonic Energy Emitters”.  Claim 1 already establishes at least three photonic energy emitters, so it is unclear if the “by two or more Photonic Energy Emitters” is referring to two or more of the “at least three” emitters in claim 1.  Further the claim does not positively recite that two or more of the emitters are 3D light pads, but rather only that two or more of the emitters “utilize” a 3D Light Pad.  Grammatically it is ambiguous to say that the system comprises a 3D Light Pad “utilized’ by two or more “using” Photonic Energy Emitters.  
With regards to claim 21, the claim requires that the system “uses a Volumetric Light Cube having Telecentric Illumination” rendering the claim indefinite for multiple reasons.  First, the term utilizes capital letters indicating it is a proper noun that would imply some inherent connotation.  It is unclear if applicant intends for the term to have some inherent limitations other than the plain meaning of the words.  Applicant’s specification uses the term as though it is a known process.  The claim is also then indefinite as requiring “use” of a known process with further specificity is indefinite as it is unclear as to how the known process is used and the bounds of what applicant considers to be the known process are not made clear.  Without a proper definition of what constitutes “Photo-Inhibit Polymerization” the scope of the claim is unclear.   Second, the claim amounts to a “use” without setting forth active, positive steps for its practice rendering the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10, 11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown (Pub No 2016/0271875).
With regards to claim 1, Brown teaches a system for producing three-dimensional objects (Abstract) comprising at least three photonic energy emitters (Fig. 10, 11), a flood and drain system having a chamber (Fig. 12), a build platform (Fig. 10-12) and has the ability to contain a curable resin within the chamber subjected to the emission of the energy emitters to produce a 3D object (Abstract, Fig. 10-12).
With regards to claims 2 and 5, the claim defines the particular material worked upon by the system and does not introduce any particular structural limitation of the device.  The intended use of the device that it works upon “a UV photopolymer that can UV inhibit” is not interpreted to imply any particular structure to the device, and therefor the device of Brown is interpreted to read upon the claim.
With regards to claims 3, 4 and 10, Brown teaches co-existing dual (two or more) emissions including the use of light which inherently has a wavelength (Fig. 10-12, ¶ 0136).  With regards to the limitation in claim 4 that the emitters “use light to Photo-Inhibit Polymerization the photonic energy curable material”, this limitation is indefinite as discussed in the rejection under 112 above and implies an intended use of the device based upon the material worked upon and is not interpreted as further defining the structure of the device itself.
With regards to claim 7, Brown teaches that the emission devices which include planar emissions may be a laser (Fig. 10-12, ¶0052).
With regards to claim 11, Brown teaches the system is capable of curing the object in chunks (¶ 0058).
With regards to claim 21, Brown teaches the system has three emitters on different sides of a box similar to the structural subject matter depicted in applicant’s amended drawings labeled as “Volumetric Light Cube having Telecentric Illumination” and is interpreted to read upon the claim in light of the indefiniteness discussed above in the rejection under 112.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (Pub No 2016/0271875) as applied to claim 1 above, and further in view of Refai et al. (PN 7858913).
With regards to claims 6, 8, 9, 12 and 14, Brown as applied to claim 1 above teaches a system for additively manufacturing a part by emitting energy from multiple sides into a tank with a curable resin, but does not explicitly teach the particular energy claimed or the specific types of emitters.
In a similar field of endeavor Refai teaches that it was known in the art of using multiple emitters for volumetric curing to utilize DLP projectors and spatial light modulators to emit multiple wavelengths including within infrared and the visible spectrum (color) (Abstract, Fig. 1, Fig. 2, col 4 ln 5-45, col 5 ln 50-col 6 ln 33).  It would have been obvious to one of ordinary skill to utilize the emitters of Refai in the system of Brown as both relate to volumetric curing systems with light emitters presenting a reasonable expectation of success, and Brown does not teach a specific emitter prompting one of ordinary skill to look to related art.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (Pub No 2016/0271875) as applied to claim 1 above, and further in view of Patel et al. (NPL A volumetric three-dimensional digital light photoactivatable dye display, See IDS filed 02/02/2022).
	With regards to claim 15, Brown as applied to claim 1 above teaches a system for additively manufacturing a part by emitting energy from multiple sides into a tank with a curable resin including holographic emission (¶ 0114, 0124-0125), but does not explicitly teach the specific types of emitters.
In a similar field of endeavor Patel teaches an advantageous emission system for volumetric three-dimensional display which is the same display desired in Brown in which voxel based illumination is achieved (pg 2).  It would have been obvious to one of ordinary skill to utilize the 3D light pad of Patel in the system of Brown as both relate to volumetric lighting systems presenting a reasonable expectation of success, and Brown does not teach a specific emitter prompting one of ordinary skill to look to related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742